Citation Nr: 0725326	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-34 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the right neck, claimed as due to exposure to 
ionizing radiation. 

2.  Entitlement to a total disability rating for compensation 
purposes, based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, wherein the RO denied service 
connection for skin cancer, claimed as due to exposure to 
ionizing radiation.  This appeal also stems from a November 
2006 rating action, wherein the RO denied entitlement to 
TDIU.  

The veteran also provided testimony in support of his appeal 
at hearings conducted before Decision Review Officer in March 
2006 and before the undersigned in July 2007.  Copies of the 
hearing transcript have been associated with the claims 
files. 

This case has been advanced on the Board's docket.

The TDIU claim will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Squamous cell carcinoma of the right neck was 
demonstrated many years after service.

2.  The veteran was not exposed to ionizing radiation in 
service and did not participate in a radiation-risk activity.

3.  There is no competent evidence that establishes a nexus 
between squamous cell carcinoma and a disease or injury in 
service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

Squamous cell carcinoma of the right neck was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309, 3.311 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with notice on the Pelegrini II 
VCAA elements in a March 2004 letter.  The letter did not 
explicitly tell the veteran to submit all relevant evidence 
in his possession.  The letter did, however, tell him to let 
VA know of any evidence he thought would support his claim, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to "send what we need."  

The RO provided the veteran with notice as to disability 
rating and effective dates for the disability on appeal in a 
July 2006 supplemental statement of the case. 

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, along with post-
service VA and private treatment records, and hearing 
testimony, along with information obtained from the Defense 
Threat Reduction Agency (DTRA), have been associated with the 
claims files.  The veteran also provided testimony in support 
of his appeal at hearings conducted before a RO hearing 
officer and the undersigned in March 2006 and July 2007, 
respectively.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In this case, service medical records are devoid of any 
clinical findings of squamous cell carcinoma or any other 
type of cancer, and there is no post-service evidence of any 
cancer until the late 1990's, decades after the appellant's 
discharge from service in January 1946.  In addition, the 
record discloses that, contrary to the veteran's assertions, 
he had not visited either Hiroshima or Nagasaki, Japan while 
serving aboard the USS TAZEWELL during World War II.  Thus, 
he is not a radiation exposed veteran as defined by VA 
regulations and there is no competent evidence that the 
current squamous cell carcinoma may be related to service.  
In view of the foregoing, a VA opinion is not required.

As discussed below, the weight of evidence is to the effect 
that the veteran was not exposed to ionizing radiation in 
service; therefore, no further development of this claim, to 
include forwarding the claim to the Under Secretary for 
Benefits, is required.  Wandel v. West, 11 Vet. App. 200 
(1998).  

In addition, on VA Form 21-4138, Statement in Support of 
Claim, dated in May 2007, the veteran indicate that he did 
not have any additional evidence to submit in support of his 
appeal. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Relevant Laws and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App., Jun. 15, 2007); see 
Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may also be granted for malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309(a) (2006). 

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service. 
See 38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways. See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). 

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease. 

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only 
determine whether a veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d) (3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2006).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchio-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c) (2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d) (2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b) (2).  Section 3.311(b) (5) 
requires that colon cancer become manifest 5 years or more 
after exposure. 38 C.F.R. § 3.311(b) (5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a) (2) (2006).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a) (2) (iii) 
(2006).

III.  Analysis

The veteran does not contend that squamous cell carcinoma of 
the right neck was present in service or within one year of 
his discharge from service.  Rather, it is his contention 
that he was exposed to radiation while serving aboard the USS 
TAZEWELL during the occupation of Japan at the end of the 
Second World War.  He specifically argues that while serving 
as a boat operator aboard the USS TAZEWELL, he transported 
Marine Corps troops to Ground Zero (Transcript (T.) page 
(pg.) 3).  

In a September 2004 letter to VA, DTRA reported that while 
the veteran served aboard the USS TAZEWELL from October 25, 
1944 to January 17, 1946, it was anchored at Yokohama, Japan 
(approximately 400 to 550 miles from Hiroshima and Nagasaki, 
Japan, respectively), from October 14-20, and Sasebo, Japan 
(approximately 150 and 30 miles from Hiroshima and Nagasaki, 
Japan, respectively).  Overall, the available records 
indicated that the veteran had not visited either Hiroshima 
or Nagasaki, Japan.  

The Board finds the official service department records and 
the DTRA analysis of those records to be more probative than 
the recollections of the veteran reported decades after the 
events in question and in conjunction with his efforts to 
obtain VA benefits.

Squamous cell carcinoma is not among the cancers subject to 
presumptive service connection under 38 C.F.R. § 3.309(d).  
Although the squamous cell carcinoma did ultimately involve 
the salivary gland, and cancer of that gland is subject to 
presumptive service connection, the veteran was never found 
to have primary cancer of the salivary gland.  Moreover, 
based on the evidence presented, the Board concludes that the 
veteran is not a radiation exposed veteran under the 
provisions of 38 C.F.R. § 3.309(d), because the weight of the 
evidence is to the effect that he did not engage in a 
radiation risk activity.

Carcinoma of the skin is listed among the radiogenic diseases 
under 38 C.F.R. § 3.311.  In accordance with the provisions 
of 38 C.F.R. § 3.311(a) (2), an assessment was requested from 
the DTRA.  DTRA has found that the veteran essentially had no 
radiation exposure.

With respect to whether service connection is otherwise 
warranted, the Board notes that the evidence does not show 
the presence of squamous cell carcinoma of the right neck or 
any other type of cancer during service or within one year 
following the veteran's separation from active duty in 
January 1946.  The earliest post-service medical evidence 
that the veteran had any squamous cell cancer of the right 
neck was in August 1999 (see, August 1999 VA outpatient 
report, reflecting that a right neck biopsy showed squamous 
cell carcinoma of the right neck that extended into the 
salivary gland).

While the veteran is competent to report being in Hiroshima, 
as discussed earlier, the Board finds more probative value in 
the contemporaneous service department records and the 
analysis of DTRA.  DTRA found that the veteran did not have 
exposure to radiation as claimed.  Hence, the evidence is 
against finding that there was radiation exposure in service.

Thus, the veteran is also not entitled to service-connection 
pursuant to 38 C.F.R. § 3.311 (2006).

Additionally, there is no competent evidence to otherwise 
support a nexus between the veteran's military service and 
his subsequent development of squamous cell carcinoma of the 
right neck, which developed decades after his service 
discharge.  He has not contended, nor is there evidence of 
direct service incurrence, or of squamous cell carcinoma 
until many years after service.  Therefore, service 
connection for, squamous cell carcinoma of the right neck is 
not warranted on any basis.

The Board notes that there is no indication that the veteran 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert for his 
testimony and statements to be considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay persons 
are not considered competent to offer medical opinions.  
Barr, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board concludes that the veteran was not exposed to 
radiation during service. Furthermore, the squamous cell 
carcinoma of the right neck was not manifested during service 
or within one year of separation and is not otherwise due to 
service.  The Board finds that entitlement to service 
connection for squamous cell carcinoma of the right neck, 
claimed as due to exposure to ionizing radiation is not 
warranted, and there is no doubt to be resolved.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for squamous cell carcinoma of the right 
neck, claimed as due to exposure to radiation is denied. 



REMAND

In TDIU claims, the United States Court of Appeals for 
Veterans Claims has held that the duty to assist requires 
that VA obtain an examination which includes an opinion on 
what effect the appellant's service-connected disabilities 
have on his ability to work. 38 U.S.C. § 5107(a) (West 2002); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2006). A review of the 
claims file does not show that such an opinion has been 
obtained with respect to the veteran's TDIU claim.  
Accordingly, VA examination is warranted in order to obtain 
an opinion concerning the veteran's employability.

In this case, an examination is necessary to determine what 
effect the veteran's service-connected disabilities, i.e., 
tinnitus (40 percent) and hearing loss (60 percent), have on 
his ability to work.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination. 
The claims folders must be sent to the 
examiner for review and the examiner 
should acknowledge such review in the 
examination report or in an addendum to 
the report.

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's service connected 
disabilities render him unable to secure 
or follow a substantially gainful 
occupation consistent with his education 
and occupational experience.

2.  Then, re-adjudicate the TDIU claim.  
If the benefit sought on appeal is not 
granted, issue a supplemental statement 
of the case before the claims folders 
are returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


